 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
 6                        EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9   RAUL ZAMUDIO, an individual, and            Case No: 2:16-CV-02693-TLN-DB
     SOLEDAD ZAMUDIO, an individual,
10                                               ORDER GRANTING JOINT
                                                 STIPULATION TO MODIFY PRE-
11                Plaintiffs,                    TRIAL SCHEDULING ORDER

12
           vs.
13
     FMC CORPORATION, a Delaware
14   Corporation; and DOES 1 through 20,         Complaint Filed: November 14, 2016
     inclusive,                                  Trial Date:      TBD
15

16                Defendants.

17

18

19         This Court, having received Defendant FMC Corporation’s submission of a
20   fully executed joint stipulation to modify the Pre-Trial Scheduling Order, finds good
21   cause exists pursuant to Fed. R. Civ. Proc. 16(b)(4) to modify the Pre-Trial
22   Scheduling Order in the manner requested by the parties’ joint stipulation.
23         The deadline to complete expert discovery, as set forth in Paragraph V of the
24 original Pre-Trial Scheduling Order [ECF No. 11] will be extended to July 30, 2020.

25         IT IS SO ORDERED.
26   DATED: January 31, 2020
27
                                                       Troy L. Nunley
28                                                     United States District Judge

                                                1
     ORDER GRANTING JOINT STIPULATION TO MODIFY PRE-TRIAL SCHEDULING ORDER
